Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.209 Filed 05/02/20 Page 1 of 12




                        UNITED STATES OF AMERICA
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,

             v.                                     Case No. 19-cr-20316
                                                    Hon. Denise Page Hood


DENNIS POMANTE,

                          Defendant.
                                           /

       EMERGENCY MOTION FOR COMPASSIONATE RELEASE

      NOW COMES DENNIS POMANTE, defendant herein, by and through his

attorneys, David F. DuMouchel and Mark J. Kriger, and moves this Honorable Court

for the entry of an Order modifying his sentence by replacing the remaining term of

imprisonment by an equal period of home confinement, and in support of said motion

says as follows:

      1. He is the defendant in the above-captioned cause, convicted upon his plea

of guilty to the charge of conspiracy to commit wire fraud, in violation of 18 U.S.C.

§ 371, and sentenced on December 19, 2019 to a term of 12 months imprisonment,

to be followed by a term of supervised release of two years.
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.210 Filed 05/02/20 Page 2 of 12




      2. He surrendered the Federal Correctional Institution at Morgantown, West

Virginia, on March 4, 2020, and is now housed there, under Register No. 57589-039.

      3, Defendant is 69 years old, with a number of pre-existing medical conditions

which place him at great risk of both contracting and suffering the most severe

consequences of COVID-19; specifically:

      a.     He was treated for kidney cancer in 2016, including a partial
             removal of one kidney;

      b.     Since that time, while he has been cancer-free, he has developed
             renal insufficiency;

      c.     In addition, he is diabetic; and

      d.     He also suffers from hypertension, obesity, and impaired glucose
             tolerance;

all as attested to by the letters from his urologist and personal physician, attached

hereto as Exhibit One.

      4. On March 30, 2020, defendant received blood test results showing an

elevated level of creatinine, indicating kidney malfunction, and thereafter sent the

following communication to Morgantown Warden F. J. Bowers:

      Please regard this as a formal application for compassionate release of
      home confinement rules added by the CARES Act authorized by A.G.
      William Barr.

      I turned 69 years old on March 31. 2020. I received a 1 year sentence
      on December 19, 2019. At my sentencing hearing the judge gave me 1

                                          2
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.211 Filed 05/02/20 Page 3 of 12




      year but said I would serve an 8 month punishment under the First Step
      Act. I have served 5 weeks.

      My largest reason for my request is on March 30, 2020 I received my
      blood results from your P.A. Meyers. He explained to me my creatine
      level was 1.7 (should be 1.3 or below), given the fact I had kidney
      cancer 2 ½ years ago having had 1/3 of my left kidney removed.

      Now my kidneys are malfunctioning. Mr. Meyers is setting an
      appointment with a nephrologist. I had my wife contact my kidney
      cancer doctor to check. He does not want me to see another doctor as
      it could change things with my 6 month testing I go through since the
      kidney portion was removed.

      I also have high blood pressure. I take medication for my family
      physician and my cancer doctor are concerned because I'm told by them
      Covid 19 attacks the heart and kidneys. Should I contract this virus I
      will not stand a chance.

      The statistics are showing of all who have contracted this virus 57% are
      men. And all who have died 62% are men. The judge at my sentencing
      called my 8 months a punishment, by no means should it be a death
      sentence.

      I have never been in any type of trouble with the law in my entire life
      other than this. I am part of my church and have a wife I am celebrating
      50 years of marriage as of April 17, 2020. I have a home to go to if I am
      granted to serve out the balance of my time on home confinement. I
      have paid my $50,000.00 fine and my $100.00 assessment before I self
      surrendered.

      I am asking you to please grant this request so I do not contract this
      virus nor pass it on to some other unfortunate person. I will point out I
      can be picked up by my wife and daughter and get straight to my home
      for confinement.




                                         3
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.212 Filed 05/02/20 Page 4 of 12




      5. On April 30, he was notified that his request was denied because he did not

meet the minimum requirements set by the Bureau of prisons guidelines for

compassionate release, which were defined to him as follows:

      !     The inmate must be 65 or older;

      !     The inmate must suffer from chronic or serious medical condition
            related to aging;

      !     The inmate must have a mental or physical health problem that
            diminishes his ability to function;

      !     Treatment promises no substantial improvement; and

      !     The inmate must have served at least 50% of sentence.

      6. These standards mirror those which the Bureau of Prisons has set for release

under 18 U.S.C. § 3582(c)(1)(A), as set forth in Program Statement 5050.50,

Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18

U.S.C. 3582 and 4205(g) (2019), https://www.bop.gov/policy/progstat/5050_050_

EN.pdf, as viewed April 30, 2020.

      7. Under 18 U.S.C. § 3582(c)(1)(A)(I), this Court has the authority to modify

a previously imposed sentence if it finds that “extraordinary and compelling reasons

warrant such a reduction,” and “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”




                                         4
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.213 Filed 05/02/20 Page 5 of 12




      8. As explained more fully in the memorandum brief filed in support of this

motion, the Court can and should find that this is such a case.

      9. While the statute has a requirement that an inmate exhaust his administrative

remedies, that requirement is waivable, if the Court finds that resort to such remedies

would be futile, because the agency has already determined the issue, where the

administrative process would be incapable of granting, or where pursuing agency

review would subject the applicant to undue prejudice.

      10, While defendant’s submission references both Compassionate Release and

the CARES Act, the fact that it was denied under the same standards which the

Bureau of Prisons would apply to an application under § 3582 suggests that the

Warden treated defendant’s request as being under § 3582 or that any further

application would be futile; furthermore, given the threat to defendant’s health from

further confinement, requiring him to fully exhaust administrative remedies would

clearly subject him to “undue prejudice,”

      11. Pursuant to L.R. 7.1, undersigned counsel has sought the concurrence of

government counsel in the within motion, but concurrence was not obtained.

      WHEREFORE, defendant respectfully prays that this Honorable Court enter

an Order modifying his sentence by replacing the remaining term of imprisonment by

an equal period of home confinement.

                                          5
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.214 Filed 05/02/20 Page 6 of 12




                           Respectfully submitted,

s/David F. DuMouchel                     s/Mark J. Kriger
BUTZEL LONG                              LARENE & KRIGER, PLC
150 W. Jefferson                         1717 Penobscot Building
Suite 900                                645 Griswold St.
Detroit, MI 48226-4430                   Detroit, Michigan 48226
313-225-7000                             (313) 967-0100
dumouchd@butzel.com                      mkriger@sbcglobal.net


DATED: May 1, 2020




                                     6
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.215 Filed 05/02/20 Page 7 of 12




                        UNITED STATES OF AMERICA
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,

             v.                                      Case No. 19-cr-20316
                                                     Hon. Denise Page Hood


DENNIS POMANTE,

                          Defendant.
                                            /

   MEMORANDUM BRIEF IN SUPPORT OF EMERGENCY MOTION
            FOR COMPASSIONATE RELEASE

      Issues presented: Whether the Court should modify defendant’s
      sentence by replacing the remaining term of imprisonment by an equal
      period of home confinement?

      Principal authorities: 18 U. S. C. §3582; United States v. Saad, 2020
      WL 2065476 (E. D. M. Aprs. 29, 2020).

      As evidenced by its recent decision in United States v. Saad, 2020 WL

2065476 (E. D. M. Aprs. 29, 2020), the Court is familiar with both the legal

landscape and the impact of the coronavirus pandemic on the federal prison

population. Undersigned counsel believes it is unnecessary to burden this Court with

the well known statistics on the effect of the pandemic particularly on the prison/jail

population or with citations to the decisions where Courts throughout the country
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.216 Filed 05/02/20 Page 8 of 12




have granted relief under 18 U. S. C. §3582 as noted in this Court’s opinion in Saad.

The latest available data from the Bureau of Prisons is as follows:

       As of 05/01/2020, there are 1842 federal inmates and 349 BOP staff
       who have confirmed positive test results for COVID-19 nationwide.
       Currently, 509 inmates and 146 staff have recovered. There have been
       36 federal inmate deaths and 0 BOP staff member deaths attributed to
       COVID-19 disease.

United     States     Bureau      of    Prisons,     Coronavirus        Resource       Page,

https://www.bop.gov/coronavirus/, as viewed May 1, 2020.

       Because of the lack of widespread testing, however, these figures doubtless

understate the prevalence of the disease. Thus, for example, at the only federal

institution that tested all inmates (FCI Terminal Island), the infection rate was more

than 40% - 443 out of 1,055 inmates tested positive for the novel coronavirus. Long

Beach Post, “More than 400 Terminal Island prison inmates test positive for

COVID-19,” https://lbpost.com/news/terminal-island-prison-coronavirus-half-400,

as viewed May 1, 2020.1 According to a Newsweek article dated, April 30, 2020,

“new figures provided by the Bureau of Prisons show that out of 2,700 tests systemwide, nearly

2,000 have come back positive, strongly suggesting there are far more COVID-19 cases left


       1
        Actually, it now appears that more than 600 inmates - some 60% of FCI
Terminal Island’s population - have tested positive for the novel coronavirus.
Huffpost, Scarce Testing, Tight Quarters, Limited Gear: Federal Prisons Hammered
By Coronavirus, https://www.huffpost.com/entry/federal-bureau-of-prisons-coro-
navirus_n_5eab128ec5b6c06f13105216, as viewed May 1, 2020.

                                              2
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.217 Filed 05/02/20 Page 9 of 12




uncovered.” https://time.com/5829722/covid19-federal-prisons-testing/, as viewed May 2. 2020.

Although it appears that the number of cases is vastly undercounted in the BOP

statistics. Even under the BOP statistics, however, the number of COVID-19 cases

is still increasing significantly. Between April 29, 2020 and May 1, 2020 the number

of inmates that tested positive for COVID-19 increased from 1,534 to 1,842, an

increase of 17% in just two days. (Exhibit 2). And the defendant Pomante is among

the class of inmates most at risk from the virus.

       Counsel recognize that as of today, there have been no reported cases of

COVID-19 at FCI Morgantown.               However, Mononglia County where FCI

Morgantown              is    located         has      reported          102       cases.

https://www.monchd.org/covid-19.html, as viewed May 1, 2020. Moreover, because

of the lack of widespread testing, there is no guarantee that FCI Morgantown does

not have any active cases and as noted above, the number of cases is in all likelihood

vastly undercounted. As of April 24, 2020, only symptomatic inmates were being

tested. https://www.bop.gov/resources/news/20200424_expanded_testing.jsp, as

viewed May 1, 2020. As has been repeatedly publicized many of the carriers are

asymptomatic.

       Like the defendant in United States v. Saad, supra, Dennis Pomante is of

advanced age (69 v. Mr. Saad’s 71), and suffers from some of the same medical

                                             3
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.218 Filed 05/02/20 Page 10 of 12




conditions: kidney disease, hypertension, and diabetes.2 What the Court wrote of Mr.

Saad might just as aptly be said of Mr. Pomante:

               Although the sentence imposed on Defendant was just, the Court
       holds that the threat posed by COVID-19, in light of Defendant’s age
       and his underlying health conditions, constitutes an “extraordinary and
       compelling reason” to modify his sentence under 18 U.S.C. §
       3582(c)(1)(A)(I). As stated by the Zukerman court, “[t]he severity of
       [Defendant]’s conduct remains unchanged. What has changed, however,
       is the environment where [Defendant] is serving his sentence. When the
       Court sentenced [Defendant], the Court did not intend for that sentence
       to ‘include incurring a great and unforeseen risk of severe illness or
       death’ brought on by a global pandemic.” [United States v.] Zukerman,
       2020 WL 1659880, at *6 [(S. D. N. Y Apr. 3, 2020)] (citing United
       States v. Rodriguez, 2020 WL 1627331, at *12 (E.D. Pa. Apr. 1, 2020)).

              The United States Sentencing Commission has defined
       “extraordinary and compelling reasons.” See U.S.S.G. § 1B1.13,
       comment n.1. There are extraordinary and compelling reasons for
       modification where “[t]he defendant is...suffering from a serious
       physical or medical condition...that substantially diminishes the ability
       to provide self-care within the environment of a correctional facility and
       from which he or she is not expected to recover.” U.S.S.G. § 1B1.13
       comment n.1(A)(ii).

Id., at *5.

       Mr. Saad sought Relief under the Cares while Mr. Pomante’s request

referenced both the CARES Act and Compassionate Release. Mr. Pomante’s

request,however, appeared to be treated at the instutional level as being submitted

       2
          At sentencing this Court acknowledged Mr. Pomante’s serious health
problems when it asked whether it should “order anything special like a medical
facility. . .”

                                           4
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.219 Filed 05/02/20 Page 11 of 12




under § 3582 and therefore did pursue his administrative remedies and his request

was denied. Even if, however, this Court construes Mr. Pomante’s request as

submitted under the CARES Act, this Court, recognizing the urgent nature of relief

requested, has previously held that the requirement that an inmate first pursue his

adminstrative remedies may be waived. In United States v. Saad, supra, the Court

wrote: “The Court concludes that requiring him to exhaust administrative remedies,

given his unique circumstances and the exigency of a rapidly advancing pandemic,

would result in undue prejudice and render exhaustion of the full BOP administrative

process both futile and inadequate.” Id., at *3. The same may be said here, with the

additional indicator of futility that Mr. Pomante’s request was denied on the basis of

the same standards which the Bureau of Prisons would apply to a request under 18

U.S.C. § 3582.

      Defendant asks for precisely the same relief as the Court saw fit to grant in

Saad - not a sentence reduction, but rather a modification, by replacing the remaining

term of imprisonment by an equal period of home confinement.

                              Respectfully submitted,

s/David F. DuMouchel                          s/Mark J. Kriger
BUTZEL LONG                                   LARENE & KRIGER, PLC
150 W. Jefferson                              1717 Penobscot Building
Suite 900                                     645 Griswold St.
Detroit, MI 48226-4430                        Detroit, Michigan 48226
313-225-7000                                  (313) 967-0100
dumouchd@butzel.com                           mkriger@sbcglobal.net

DATED: May 2, 2020

                                          5
Case 2:19-cr-20316-DPH-EAS ECF No. 25, PageID.220 Filed 05/02/20 Page 12 of 12




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 2, 2020 I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system, which will send notification of

such filing to all counsel of record.



                                                    s/ Mark J. Kriger
                                                    LaRene & Kriger, P.L.C.
                                                    1717 Penobscot Building
                                                    Detroit, Michigan 48226
                                                    (313) 967-0100
                                                    E-mail: mkriger@sbcglobal.net
                                                    Michigan Bar No. 30298
